DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7,9-11 and 20-24 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Yedgar et al (USPN 8,916,539 hereafter Yedgar).
Yedgar teaches a method for delivering an active agent to a subject comprising applying to the surface tissue a composition comprising  about 10.% of an extracellular matrix component such as hyaluronic acid, where the components has a molecular weight between 10,000 and 20,000 Daltons (col. 13, lin. 38-45, col. 4, lin. 55-65, claims).  The active agent is a macromolecular drug as is present up to 10% (col. 14, lin. 59). The formulation is present in the form of a topical lotion, cream, gel or aerosol sprays (col. 13, lin. 45-48). The formulation comprises excipients such as buffers, emulsifiers and carriers (col. 14, lin. 1-65). These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Yedgar et al (USPN 8,916,539 hereafter Yedgar) in view of Dreher (US 2011/0217249 hereafter Dreher).
As discussed above, Yedgar discloses a method of treating skin conditions via topical application of a composition comprising extracellular matrix components of a particular molecular weight and an active agent along with appropriate excipients.  The active agent is a macromolecular drug and the skin conditions include psoriasis.  The formulation does not disclose the specific active agents of the instant claims, however the use of such compounds for the treatment of skin conditions is well known in the art as seen in the Dreher patent.
Dreher discloses a method of delivering a compound to a patient comprising topical application where the formulation comprises active agents such as stem cells (claims).  The formulation can comprises a variety of excipients including fibronectin [0113]. The formulation can be in the form of an emulsion, suspension or cream [0032].  The formulation can be used to treat skin disorders like psoriasis, rosacea and acne [0042].  It would have been obvious to include the compounds of Dreher into the similarly structured formulation of Yedgar as they solve the same problem.
.

Response to Arguments
Applicant's arguments filed 9/21/20 have been fully considered but they are not persuasive. Applicant argues that Yedgar does not anticipate the instant claims as it does not discloses a combination of an extracellular matrix material and an active agent.  Applicant argues that the combination of Yedgar and Dreher do not render the claims obvious since Yedgar does not meet the limitations of the claim and Dreher does not solve the deficiencies.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the active agent and extracellular matrix material are not bound in any way) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The broadest reasonable interpretation of the claims is that of a topical formulation comprising an active agent and an extracellular matrix material in a specific range and size.  The Yedgar provide a lipid material that acts as the active agent and is bound to a GAG molecule under 20,000 Daltons [claims].  This is applied topically and the active components applied about 10% wt (col. 14, lin. 59).  Applicant argues that the binding of the molecules somehow render the formulation unusable, however the claims do not foreclose such bonds. For these reasons, the claims remain anticipated. 
Regarding the obviousness rejection, it remains the position of the Examiner that the combination of the art continues to render the claims obvious.  As discussed above, Yedgar is suggestive of the lipid material in the conjugate as the active and that the composition can be used to treat psoriasis, however, the specific active is not recited in the reference.  Dreher discloses the use pf stem cells for topical use in treating psoriasis.  The formulation can be in the form of an emulsion, suspension or cream [0032].  The formulation can be used to treat skin disorders like psoriasis, rosacea and acne [0042].  It would have been obvious to include the compounds of Dreher into the similarly structured formulation of Yedgar as they solve the same problem.  For these reasons, the claims continue to be rendered obvious. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618